El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Bajo la Regla 56.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, una sentencia previa por delito grave, como docu-mento público, ¿sirve para dispensar de fianza una orden de embargo en aseguramiento de sentencia? Expongamos los antecedentes que dan génesis a esta novel interrogante.
HH
El 31 de mayo de 1992 como resultado de una disputa vecinal relacionada con las colindancias de unos terrenos, Julio Tosté Piñero disparó en dos (2) ocasiones e hirió gra-vemente a Jaime Feliciano Figueroa. Atendido en varios hospitales, tuvo que ser intervenido quirúrgicamente y se *911le practicó una coloctomía. El 2 de noviembre de 1992 Fe-liciano Figueroa y varios familiares demandaron a Tosté Piñero en el Tribunal Superior, Sala de Guayama, en da-ños y perjuicios reclamándole doscientos veinticinco mil dólares ($225,000) por sufrimientos físicos y mentales, más dos mil dólares ($2,000) de gastos médicos.
Como consecuencia de esos hechos se ventilaron los Ca-sos Criminales Núms. GVI-92-G-0043, GLA-92-G0200, G0201 contra Tosté Piñero por tentativa de asesinato y vio-lación de los Arts. 6, 7 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 417 y 418. El 5 de marzo de 1993 el Tribunal Superior (Hon. Carlos Rivera Martínez, Juez), previa alegación de culpabilidad, lo sentenció a seis (6) años de cárcel por la tentativa de asesinato y a tres (3) años de cárcel, respectivamente, por los Arts. 6 y 7 de la Ley de Armas de Puerto Rico, supra; todas concurrentes. La sentencia fue suspendida conforme la Ley Núm. 259 de 3 de abril de 1946, según enmendada, sujeta a doce (12) condiciones generales y a cinco (5) especiales.
Entretanto, como parte de los trámites en el caso civil, se le cursó a Tosté Piñero unos interrogatorios en los cuales se le preguntó si era propietario “ ‘solo o conjuntamente con otra persona de algún bien inmueble” ’. Moción para mostrar causa, pág. 2. Bajo juramento, lo negó. Sin embargo, un estudio registral reveló a Feliciano Figueroa que para el 2 de abril de 1993 constaba inscrita en el Registro de la Propiedad de Caguas, See. Primera, la Finca Núm. 14,472(1) a nombre de Tosté Piñero y su esposa Carmen Sánchez.
Advertido de ese hecho, para evitar la enajenación de bienes, el 21 de mayo de 1993 Feliciano Figueroa solicitó el aseguramiento de sentencia mediante embargo y prohibi-*912ción de enajenar. Posteriormente, el 29 de mayo y 1ro de junio aparecieron publicados en el periódico El Vocero de Puerto Rico dos (2) clasificados sobre venta de un inmueble cuya descripción coincidía con la antes mencionada propie-dad de Tosté Piñero y esposa.
El 4 de junio de 1993 se celebró una vista evidenciaría. Analizada la prueba, incluso la contestación del interroga-torio antes referido, el tribunal (Hon. Dante A. Rodríguez Sosa, Juez) accedió al embargo y la prohibición de enajenar sin previa fianza. El embargo quedó debidamente inscrito el 11 de junio de 1993, Tomo 692, Folio Núm. 295, Asiento 590. A solicitud de Tosté Piñero, revisamos.(2)
HH
Sabido es que la Regla 56.3 de Procedimiento Civil, supra, autoriza la concesión de un remedio provisional sin fianza, “[s]i apareciere de documentos públicos o privados, según definidos por ley, firmados ante una persona autorizada para administrar juramento, que la obligación es legalmente exigible (Énfasis suplido.)
A la luz de la sentencia del caso criminal por los mismos hechos, en que Tosté Piñero hizo alegación de culpabilidad por tentativa de asesinato e infracciones a los Arts. 6 y 7 de la Ley de Armas de Puerto Rico, supra, la excepción en la Regla 56.3 de Procedimiento Civil, supra, gobierna la solu-ción de este incidente. Nos explicamos.
Son documentos públicos “los autorizados por un notario o empleado público competente, con las solemnida-*913des requeridas por la ley”. Art. 1170 del Código Civil, 31 L.P.R.A. see. 3271. Desde principios de siglo determinamos que las sentencias judiciales gozan de esa cualidad. Vélez v. Camacho et al., 8 D.P.R. 37 (1905). Como tales, “hacen prueba, aun contra tercero, del hecho que motiva su otor-gamiento y de la fecha de éste. También harán prueba contra los contratantes y sus causahabientes, en cuanto a las declaraciones que en ellos hubiesen hecho los primeros”. Art. 1172 del Código Civil, 31 L.P.R.A. see. 3273.
La sentencia penal por tentativa de asesinato contra Tosté Piñero es un documento público, pues fue autorizada por un funcionario público competente —Juez Superior Rivera Martínez— cumpliendo las solemnidades requeridas por ley. Bajo la Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV,(3) como excepción a la regla de prueba de referencia, es admisible en evidencia en uno civil posterior por corresponder a una convicción anterior por delito grave. (4) Además, como se originó en una alegación de culpabilidad por el mismo delito imputádo originalmente, sería también admisible como admisión de parte. Regla 62 de Evidencia, 32 L.P.R.A. Ap. IV.
*914r-4 HH hH
Establecida su admisibilidad, “[e]n estricta justicia y visto el efecto devastador que tiene la admisión del documento condenatorio para establecer ‘que la obligación es exigible’ no existe base sustancial que impida no acceder a una solicitud de aseguramiento de sentencia sin previa prestación de fianza en tales casos por la alta probabilidad de que la sentencia impondrá algún tipo de responsabilidad civil con la admisión de dicho documento en evidencia”. (Énfasis en el original suprimido y énfasis suplido.) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, pág. 342. Se trata de un documento público mediante el cual puede el “ ‘juez venir en conocimiento de que realmente la obligación existe y pueda reclamarse’ ”. (Énfasis en el original suprimido.) Marty v. Ramírez, 73 D.P.R. 165, 170 (1952).
En resumen, la declaración de culpabilidad de Tosté Pi-ñero por el delito de tentativa de asesinato, como sentencia condenatoria admisible en evidencia en este caso civil, hizo innecesaria la fianza previa al embargo.
IV
No tiene razón el peticionario Tosté Piñero de que el tribunal violó el debido proceso de ley al no exigir prueba de circunstancias excepcionales.
En Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993) —a la luz de Connecticut v. Doehr, 501 U.S. 1 (1991)— reiteramos que en todo procedimiento ad-versativo el debido proceso de ley debe satisfacer los requi-sitos siguientes: (1) notificación adecuada del proceso; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (4) derecho a contrainterrogar testigos y examinar eviden-*915cia presentada en su contra; (5) tener asistencia de abo-gado, y (6) que la decisión se fundamente en el récord.
Aquí los autos revelan que el peticionario Tosté Piñero fue notificado el 24 de mayo de la vista en que se discutiría la moción solicitando aseguramiento de sentencia. Estuvo representado por su abogado y tuvo amplia oportunidad de confrontar e impugnar la prueba presentada en su contra. No hay fundamento para sostener su contención.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente.

(1) Polios Núms. 18 al 23 y 84 al 87 de los Tomos 392 y 430, según surgía de las inscripciones Ira y 7ma.
Certificación relativa a la finca número 14,472 inscrita en el Folio Núm. 18 del Tomo 392 de Cayey y expedida por el Registrador de la Propiedad, See. Primera de Caguas, el 2 de abril de 1993 a solicitud de Jaime Feliciano Figueroa.


(2) En su recurso argumenta:
“1. Erró el Honorable Tribunal al decretar el embargo, y embargar todos los bienes, muebles e inmuebles, de la parte demandada, sin requerir fianza alguna, en violación de la Regla 5[6] de las Reglas de Procedimiento Civil de 1979.
“2. La imposición de un embargo a todos los bienes muebles e inmuebles de una familia antes de la sentencia, sin requerimiento de fianza y sin prueba de cir-cunstancias excepcionales viola el derecho del debido proceso de ley según definido en Connecticut v. Doehr, 111 S.Ct. 2105 (1990).” Petición de certiorari, pág. 3.


(3) En lo pertinente dispone:
“Es admisible como excepción a la regla de prueba de referencia aunque el declarante esté disponible como testigo:
“(V)Sentencia por convicción previa: Evidencia de una sentencia final, tras un juicio o declaración de culpabilidad, declarando a una persona culpable de delito grave, ofrecida para probar cualquier hecho esencial para sostener la sentencia de convicción. La pendencia de una apelación no afectará la admisibilidad bajo esta regla, aunque podrá traerse a la consideración del tribunal el hecho de que la sen-tencia de convicción aún no es firme. Esta regla no permite al Pueblo en una acción criminal ofrecer en evidencia la sentencia de convicción de una persona que no sea el acusado, salvo para fines de impugnación de un testigo.” (Énfasis suplido y en el original.) Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV.


(4) El delito de asesinato acarrea la pena fija de noventa y nueve (99) años de prisión, Art. 84 del Código Penal, 33 L.P.R.A. see. 4003, y su tentativa, la mitad de la pena para el delito consumado, sin exceder ésta de diez (10) años. Art. 27 del Código Penal, 33 L.P.R.A. see. 3122.
Claramente la sentencia de convicción por tentativa de asesinato como delito grave es admisible en esta etapa para efectos del dictamen interlocutorio de eximir fianza.
Este trámite y trasfondo lo distinguen de Maysonet v. Granda, 133 D.P.R. 676 (1993).